Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 6/18/2021 with a priority date of 5/30/2019.
Claims 1-20 are currently pending and have been examined.
Amendments to claims 1-20 have been entered.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting.
Claims 1-20 are rejected under 35 USC 101.
Claims 1-20 are rejected under 35 USC 103.

Double Patenting
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application 17/069837 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because appending “another user selected from the general population based on at least one target audience option received by the processor from a demographic interface” to the claims in this application does not distinguish the claims as a whole from the co-pending application, which also seeks to patent the concept of presenting advertising, presenting the same type of question, receiving answers then performing the same steps that calculate a comparison 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1: Claims 1-20 fall within at least one of the four categories of patent eligible subject matter. Claims 1-16 are directed to a method and claim 17-20 recite an apparatus including a processor that performs a series of steps. Thus, each of claims 1-20 are directed to a statutory category of invention under Step 1. However, even if the claims are directed to a statutory category, they must still avoid the judicial exceptions to be eligible. Accordingly, the claims will be further analyzed further in view of the 2019 PEG.

The Step 2A
Prong 1: The claimed invention includes abstract concepts that cause an advertisement to be presented to a plurality of selected users during a feedback session that is related to the advertisement where queries (i.e. questions) are presented in conjunction with the advertisement. At least one of the questions is to answer how effective the user believes that advertisement will be on the plurality of users selected from the general population based on a target audience 
Dependent claims further describe the comparison value, the rewards and how rewards are provided based on deviation, thresholds, feedback and timeframes..
These limitations, under their broadest reasonable interpretation, recite a commercial interaction of providing feedback about advertising for a marketing enterprise—which is a certain method of organizing human activity under the Guidance. Guidance at 52 (identifying certain methods of organizing human activity as including “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations”)). See 2019 Revised Patent Subject Matter Eligibility Guidance (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) and MPEP 2106.04(a)(2). These limitations, although detailed and specific in scope, each encompass operations which carry out commercial interaction— namely, a process of querying users about advertising, receiving answers, evaluating the answers for thoughtfulness, ranking respondents and rewarding respondents.
Prong 2: An "additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception. Integration requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The "methods of organizing human activity" judicial exception is not integrated into a practical application. 

Under Prong 2, Appellant’s claim 1 recites various computer hardware and software limitations. These include (1) “processor” and (2) “user interfaces”. Examiner does not find these computer-hardware and software limitations sufficient to integrate the judicial exception into a practical application. These computer components are included in the claim as “tool[s] to perform an abstract idea.” MPEP § 2106.05(f). As such, we do not find the computer hardware limitations are sufficient to integrate the judicial exception into a practical application.
Clearly, the recitation of processors and user interfaces is intended to be implemented using known, existing, and generic hardware. The combination of additional elements simply limits the use of the application or field, simply limits the use of the abstract idea to one particular environment or field of use (e.g., computers), which does not impose any meaningful limits on practicing the abstract idea (see MPEP 2106.05(h)). The claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment. Accordingly, the Examiner concludes that the claims fail to integrate the abstract idea into a practical application, and are therefore "directed to" the abstract idea.
Under Step 2B: The claims do not include any additional elements that are sufficient to amount to significantly more than the abstract idea judicial exception. As discussed above with respect to integration of the abstract idea into a practical application in Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computers being used as a tool to execute an abstract idea and, therefore, does not amount to significantly more than the abstract idea. Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept. Examiner respectfully asserts that the claims as a whole do not offer an improvement to this technical field. The claims recite generic computer components that are performing functions at a high level of generality, which results in claims that merely utilize technology from these technical fields as tools to implement abstract ideas in the general field of attempting to accurately estimate causal effects for related events in a marketplace. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. See Alice Corp. v. CLS Bank International, 573 U.S. 208 (2014). "That a computer receives and sends the information over a network with no further specification -- is not even arguably inventive. The computers in Alice were receiving and sending information over networks connecting the intermediary to the other institutions involved, and the Court found the claimed role of the computers insufficient." See Buysafe, Inc. v. Google, Inc., 765 F.3D 1350 (2014). See also MPEP 2106.04(a)(2). 
the additional limitations in the claims—those that do not recite an abstract idea—are the computer hardware and software limitations. The specification makes it clear that these are generically cited computing hardware in that a user device, processor and interface are described as "For example, the device may include any personal computer, smart phone, tablet, Personal Digital Assistant (PDA), television, gaming console, etc." in 0024, a "processor" is described "As used herein, physical processor or processor refers to a device capable of executing instructions encoding arithmetic, logical, and/or I/O operations" in [0026], and "memory" being described "As used herein, a memory device refers to a volatile or non-volatile memory device, such as RAM, ROM, EEPROM, or any other device capable of storing data" in [0026], and a user interface is describes as “It should be appreciated, however, that the user device interface 204 may be communicatively coupled to any of the devices 108, 110, 112 discussed above. The analysis server 114 may also include an item module 210 which causes the processor of the analysis server 114 to present one or more items 212 to one or more users 102, 104, 106 via the user device interface 204 and a device 108, 110, 112.” [0029].
Similar to the claims found impermissibly abstract in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229 (Fed. Cir. 2016), the claims “do not claim a particular way of programming or designing the software” to perform the steps, “but instead merely claim the resulting systems.” Id. at 1241.” Further, even if “the techniques claimed are ‘ground-breaking, innovative, or even brilliant,’ . . . that is not enough for eligibility.” See, e.g., SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (quoting Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013)); see also id. (concluding that it is not “enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (U.S. 2010/0131356; Hereafter: Stevens) in view of Rinzler et al. (U.S. 2014/0257931 A1; Hereafter: Rinzler) further in view of Marsh et al. (U.S. 8,554,601 A1; Hereafter: Marsh).
As per Claim 1:  Stevens in view of Rinzler and Marsh discloses the following limitations; 
1. (Currently amended) A method to encourage thoughtful review of advertisements, the method comprising: 
Stevens discloses causing, via a processor, an advertisement to be presented in a plurality of query user interfaces at a respective plurality of user devices to a plurality of selected users comprising individual users during a feedback session that is related to the advertisement, See, “Referring to FIG. 1, in one embodiment, the system may include an advertisement measurement system 100 which measures the creative effectiveness of the advertising. The advertisement measurement system 100 may include a data collector 110, a data storage 120, a survey module 130, and a scoring module 140. Each of these modules and storage may be managed through a server coupled with a database 150. There may be multiple servers, such as server 150, and each may include software operating on one or more computer systems, at one or more locations. Further, it can be appreciated that one or more users/consumers (participants) 160 may access the advertisements measurement system 100 over the Internet 170 at any given time.” [0024].
Stevens discloses wherein the advertisement is presented by the processor in conjunction with a query to each individual user from among the plurality of selected users, See, “A survey engine may be a part of the survey module 130, and may enable consumer surveys based on stimulus-response methodology over the Internet. For example, a user or participant may be presented with offline advertising such as a TV commercial that has been digitized for delivery over the Internet. The presentation may be to opt-in consumers within a standardized survey environment. The survey engine, as part of the survey module 130, may then provide a standardized survey questionnaire or in some other way elicit responses from the consumer or participant. The survey engine within the survey 
Stevens discloses wherein the query comprises at least one question to each individual user to answer how effective the individual user believes the advertisement will be on the plurality of selected users, and Examiner note: Stevens discloses question about how the user feels about the advertisement and series of scores for desire, relevance, information, attention, innovation (or change), or likeability. First, the user that is responding to the question is in the target group, which means their feelings about the advertisement reflect how effective the advertisement will be on the target group. Second, Steven discloses a series rating for desire, relevance, information, attention, innovation (or change), or likeability. At the least likeability requires the user to consider whether other will find the advertisement pleasant, friendly, and easy to like.  See, “The scoring application 240 may ask respondents 221 to rate on a scale of 0 to 100, and each advertising piece in terms of its ability to make them feel that: the advertising attracts their attention, the advertising is relevant to them, the advertising increases desire, the advertising is informative, the advertising changes their perception about the brand, they like the advertising, they want to watch the advertising again, etc. One skilled in the art can appreciate that various questions or ratings may be requested.” [0028]. See, “As another example, after viewing an advertisement, the participant may be asked to provide a series of scores from 0 to 100 indicating certain ratings for: desire, relevance, information, attention, innovation (or 
Stevens discloses wherein the selected users are selected from a general user population based on at least one target audience option See, “The survey administrator may, via a scoring application 240, present the respondents with a survey questionnaire to enable consumer surveys based on stimulus-response methodology over the Internet. When recruiting these respondents 220, demographic information (or profile information) and other respondent demographic data 222 of the survey participants may also be collected (e.g., sex, age, residency, income level, occupation, etc.).” [0027].
Stevens does not disclose received by the processor from a demographics user interface; Examiner’s note: Steven discloses gathering and analyzing respondents based on demographics, but Steven does not disclose an interface to receive target audience options. 
However, Rinzler discloses a poll design interface for providing target audience demographic. See, “FIG. 13 depicts the poll design menu 130 displayed by the 1Q system in response to user selection of a control item for step 2, "Who do you want to ask?" In response to selection of the "Who" control item, the 1Q system displays a poll design menu 
Stevens discloses receiving, in the processor from the plurality of query user interfaces at the respective plurality of user devices, an answer value from each of the plurality of selected individual users in response to the query included in or regarding the item; See, “For example, a user interface may use meters of horizontal bars or vertical bars or bars of any shape which the user may manipulate using his or her mouse or other input device to move the indication markers left or right to show certain measurements. Alternatively, the user may enter a score from 0 to 100. The user may also be asked a series of question and indicate whether they agree or disagree or to what extent they agree/disagree (e.g., strongly agree, agree, strongly disagree, neutral). It will be understood by those skilled in the art that various types of survey questions are known and may be implemented by various embodiments of the invention.” [0030].
Stevens does not disclose calculating, via the processor, a comparison value representative of a thoughtful answer determined as a function of the answer values from the plurality of selected individual users; determining, via the processor, for each of the selected individual users, the thoughtfulness of each selected individual user’s answer, based on calculating a deviation value between the respective answer value for each selected individual user and the comparison value; Examiner’s note: Steven’s is already cited to discloses providing questions about advertising to selected users.
However, Marsh discloses calculating a reputation score based the degree of agreement that a evaluator’s or reviewer’s response  with the consensus for each of the evaluations from other evaluators or reviewers. See, “The reputation ranking score for an evaluator for those (or other) evaluations can be calculated by, for example, aggregating (e.g., summing) a quantitative representation of the degree of agreement with the consensus for each of those evaluations. Calculation of a reputation voting weight score for the evaluator may be performed based on, for example, the evaluator's reputation rating score over those (or other) evaluations, such as to give evaluators with the highest degree of agreement with consensus 
Stevens does not disclose ranking, via the processor, the plurality of selected individual users based on the respective deviation values thoughtfulness of each selected individual user’s answer such that a lower ranking corresponds to a more thoughtful answer; and
However, Marsh discloses ranking users that provide answers and opinions about content. See, “Overall rankings of evaluators relative to each other can then be generated based on the reputation ranking scores and/or the reputation rating scores for those evaluators, and can be used to provide awards of various types to evaluators that satisfy predefined criteria (e.g., a top 10 or top 1000 evaluator).” [0017]. Column 3, Line 36-46.  See, “The routine then continues in the illustrated embodiment to step 1035, where an evaluator reputation ranking score is calculated based on both the quantity and quality of the evaluations by the evaluator, such as by summing a numerical rating of the degrees of agreement between the evaluator's ratings and the consensus ratings of the other evaluators for a specified number of prior rated pieces of content--in other embodiments, other techniques could instead be used to calculate a ranking score.” [0072].  Column 4, Line 34.
Stevens does not disclose causing, via the processor, a reward to be provided to at least one selected individual user associated with the lower ranking. 
However, Marsh discloses reward users associated with lower rankings, such as users ranked 1 through 10. See, “In some embodiments, various awards are also provided to 
Therefore, from the teaching of Rinzler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the demographic preference for defining groups of users, as disclosed by Stevens, to be received via an interface, as taught by Rinzler, for the purpose of allowing the designers to easily define polls, monitor results in real-time, and view the results on geographic and demographic bases.
Therefore, from the teaching of Marsh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the demographic preference for user, as disclosed by Stevens in view of Rinzler, evaluate the 

As per Claim 2:  Stevens in view of Rinzler and Marsh discloses the following limitations; 
Marsh discloses 2. (Currently amended) The method of claim 1, wherein the comparison value is an average, median, or mode of the answer values from each of the selected individual users. See, “In step 930, the routine next calculates an author reputation rating score for the author based on an average of the ratings that the content authored by the author has received-in other embodiments, other techniques for calculating a ratings score could instead be used…” Column 17, Line 30-53.

As per Claim 3:  Stevens in view of Rinzler and Marsh discloses the following limitations; 
Marsh discloses 3. (Currently amended) The method of claim 1, wherein the reward is provided to the selected individual user with the lowest deviation value. See, “In some embodiments, the evaluator reputation assessments for an evaluator include an evaluator reputation rating score that is based on the quality of the evaluator's evaluations (e.g., measured with respect to their degree of agreement with other evaluators' evaluations), an evaluator reputation ranking score that is based on both the quality and quantity of the 

As per Claim 4:  Stevens in view of Rinzler and Marsh discloses the following limitations; 
Marsh discloses 4. (Currently amended) The method of claim 1, wherein the reward is provided to a set of selected individual users with deviation values below a threshold. See, "The Award Provider component then uses the generated reputation assessments for authors and/or evaluators to determine various types of awards to be provided, such as for highly rated and/or highly ranked authors and/or evaluators, and may in some embodiments interact with those authors and/or evaluators to notify them of awards to be provided to them or to otherwise provide such awards. In addition, the Award Provider content may interact with the content management system in some embodiments so that indications of awards can be displayed or otherwise presented to users, such  as badges and/or trophies for top authors and/or evaluators. In the illustrated embodiment, the Award Provider component stores indications of the author award information 123 and evaluator award information 124 on storage 120, although in other embodiments such information could instead be provided directly to the content management system and/or Web server for storage.". Column 9, Line 31-48.

As per Claim 5:  Stevens in view of Rinzler and Marsh discloses the following limitations; 
 5. (Currently amended) The method of claim 1, further comprising causing, via the processor, a first reward to be provided to a first set of selected individual users with lower deviation values compared to a second set of selected individual users, and a second reward, different than the first reward, to be provided to the second set of selected individual users. See, Column 9, Line 31-48.

As per Claim 6:  Stevens in view of Rinzler and Marsh discloses the following limitations; 
Stevens discloses 6. (Currently amended) The method of claim 1, wherein the advertisement further comprises one or more of a video, an image, a sound, a portion of text, a movie, a book, a survey, a questionnaire, a product design, or a logo. See, “As described more fully below, the system allows a multitude of participants to view presentations such as an advertisement with static or moving images, marketing information, brochures, sales information, live or recorded speeches, television programs, movies, videos, music, computer graphics, computer games or any other media which can be projected audibly and/or visually over the Internet and record their reactions and thoughts about the presentation through a series of requests and questions based on their reactions. More specifically, the system may allow participants to view and provide reactions for offline advertising such as a television commercial that has been digitized for delivery over the Internet.” [0021].

As per Claim 7:  Stevens in view of Rinzler and Marsh discloses the following limitations; 
 7. (Currently amended) The method of claim 1, wherein the deviation value for each selected individual user is the difference between the answer value of the respective selected individual user and the comparison value. See, “In some embodiments, the evaluator reputation assessments for an evaluator include an evaluator reputation rating score that is based on the quality of the evaluator's evaluations (e.g., measured with respect to their degree of agreement with other evaluators' evaluations), an evaluator reputation ranking score that is based on both the quality and quantity of the evaluator's evaluations, and an evaluator voting weight score to reflect how much weight evaluations from that evaluator are to receive.". Column 8, Line 15-45.

As per Claim 8:  Stevens in view of Rinzler and Marsh discloses the following limitations; 
Marsh discloses 8. (Original) The method of claim 1, wherein the comparison value is calculated once a feedback period concludes and all of the answer values are received. See, Column 17, Line 7-29 and Column 22, Line 56-65.

As per Claim 9:  Stevens in view of Rinzler and Marsh discloses the following limitations; 
Marsh discloses 9. (Original) The method of claim 8, wherein the feedback period concludes after a number of answer values are received or an amount of time elapses. See, Column 17, Line 7-29 and Column 22, Line 56-65.

As per Claim 10:  Stevens in view of Rinzler and Marsh discloses the following limitations; 
Marsh discloses 10. (Original) The method of claim 1, wherein the comparison value is calculated after a threshold number of answer values is received and the feedback period remains open after the comparison value is calculated. See, Column 17, Line 7-29 and Column 22, Line 56-65.

As per Claim 11:  Stevens in view of Rinzler and Marsh discloses the following limitations; 
Marsh discloses 11. (Original) The method of claim 10, wherein the comparison value is calculated from only the answer values received prior to, and contemporaneous with, the threshold number of answer values being received. See, Column 17, Line 7-29 and Column 22, Line 56-65.

As per Claim 12:  Stevens in view of Rinzler and Marsh discloses the following limitations; 
Marsh discloses 12. (Currently amended) The method of claim 11, wherein the deviation value for each of the selected individual users whose respective answer values are received after the threshold number of answer values is received is determined between the respective answer value for each selected individual user and the comparison value calculated from only the answer values received prior to, and contemporaneous with, the threshold number of answer values being received. See, Column 22, Line 66 to Column 23, Line 8.

As per Claim 13:  Stevens in view of Rinzler and Marsh discloses the following limitations; 
Marsh discloses 13. (Currently amended) The method of claim 10, wherein a deviation value is determined for each of the plurality of selected individual users, and the plurality of selected individual users are ranked, after the feedback period concludes. See, Column 17, Line 7-29 and Column 22, Line 56-65.

As per Claim 14:  Stevens in view of Rinzler and Marsh discloses the following limitations; 
Marsh discloses 14. (Currently amended) The method of claim 10, wherein after the comparison value is calculated, a deviation value is determined for each of the plurality of selected individual users as the respective answer value for each selected individual user is received. See, Column 17, Line 7-29 and Column 22, Line 56-65 and dynamically calculating evaluator scores in at least Column 8, Line 34-45.

As per Claim 15:  Stevens in view of Rinzler and Marsh discloses the following limitations; 
Marsh discloses 15. (Currently amended) The method of claim 14, wherein a reward is provided to a selected individual user prior to the feedback period concluding if a deviation value of zero is determined for the selected individual user. Marsh teaches multiple (i.e., periodic) rating periods in at least Column 17, Line 17-29 and that the ranking and therefore rewarding of each evaluator is performed "as requested" in at least Column 18, 

As per Claim 16:  Stevens in view of Rinzler and Marsh discloses the following limitations; 
16. (Currently amended) The method of claim 1, further comprising:
Stevens discloses receiving, in the processor from the plurality of query user interfaces, a set of answer values from each of the plurality of selected individual users in response to a plurality of queries included in or regarding the advertisement; See, [0030].
Marsh discloses calculating, via the processor for each query of the plurality of queries, a comparison value for the respective answer values received for each query of the plurality of queries from the plurality of selected individual users; See, Column 3, Line 18-30.
Marsh discloses determining, via the processor for each of the selected individual users, a total deviation value, wherein the total deviation value is a sum of the deviation values determined for each of the selected individual users for the plurality of queries; ranking, via the processor, the plurality of selected individual users based on the respective total deviation values such that a lower ranking corresponds to a lower total deviation value; See, Column 3, Line 31 to Column 4, Line 23.
Marsh discloses causing, via the processor, a reward to be provided to at least one selected individual user. See, Column 3, Line 39-58.

As per Claim 17:  Stevens in view of Rinzler and Marsh discloses the following limitations; 
17. (Currently amended) An apparatus to encourage thoughtful review of advertisements, the apparatus comprising: a processor; and memory storing instructions which, when executed by the processor, cause the processor to: 
Stevens discloses cause an item to be presented to a plurality of selected users comprising individual users at a plurality of query user interfaces configured in a respective plurality of user devices during a feedback session, See, [0024].
Stevens discloses wherein the item is presented by the processor in conjunction with a query to each individual user from among the plurality of selected users, See, [0025].
Stevens discloses wherein the query comprises at least one question to each individual user to answer how effective the individual user believes the item will be on the plurality of selected users, and Examiner note: Stevens discloses question about how the user feels about the advertisement and series of scores for desire, relevance, information, attention, innovation (or change), or likeability. First, the user that is responding to the question is in the target group, which means their feelings about the advertisement reflect how effective the advertisement will be on the target group. Second, Steven discloses a series rating for desire, relevance, information, attention, innovation (or change), or likeability. At the least likeability requires the user to consider whether other will find the advertisement pleasant, friendly, and easy to like.  See, [0028] and [0034]. See also, [0023, 0032, 0035]
Stevens discloses wherein the selected users are selected from a general user population based on at least one target audience option See, [0027].
 received by the processor from a demographics user interface; Examiner’s note: Steven discloses gathering and analyzing respondents based on demographics, but Steven does not disclose an interface to receive target audience options. 
However, Rinzler discloses a poll design interface for providing target audience demographic. See,  [0056].

Stevens discloses receive, in the processor from the plurality of query user interfaces at the respective plurality of user devices, an answer value from each of the plurality of selected individual users in response to the query included in or regarding the item; See, [0030].
Stevens does not disclose calculate a comparison value representative of a thoughtful answer determined as a function of the answer values from the plurality of selected individual users; determine, for each of the selected individual users, the thoughtfulness of each selected individual user’s answer, based on calculating a deviation value between the respective answer value for each selected individual user and the comparison value; Examiner’s note: Steven’s is already cited to discloses providing questions about advertising to selected users.
However, Marsh discloses calculating a reputation score based the degree of agreement that a evaluator’s or reviewer’s response  with the consensus for each of the evaluations from other evaluators or reviewers. See, Column 14, Line 38-35. See also Column 4, Line 1-24, Column 19, Line 4-34, Column 21-22 for detail regarding consensus value calculations.
 rank the plurality of selected individual users based on the respective deviation values thoughtfulness of each selected individual user’s answer such that a lower ranking corresponds to a more thoughtful answer; and 
However, Marsh discloses ranking users that provide answers and opinions about content. See, Column 3, Line 36-46 and Column 4, Line 34.
Stevens does not disclose cause a reward to be provided to at least one selected individual user.
However, Marsh discloses reward users associated with lower rankings, such as users ranked 1 through 10. See, Column 4, Line 39-58.
Therefore, from the teaching of Rinzler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the demographic preference for defining groups of users, as disclosed by Stevens, to be received via an interface, as taught by Rinzler, for the purpose of allowing the designers to easily define polls, monitor results in real-time, and view the results on geographic and demographic bases.
Therefore, from the teaching of Marsh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the demographic preference for user, as disclosed by Stevens in view of Rinzler, evaluate the user responses relative to the deviation from the average response, rank users based on the deviation and provide rewards to the top ranked users, as taught by Marsh, for the purpose of providing a tangible performance-based incentive for authors to produce high quantities of high-quality content.

As per Claim 18:  Stevens in view of Rinzler and Marsh discloses the following limitations; 
Marsh discloses 18. (Original) The apparatus of claim 17, wherein the comparison value is an average, median, or mode of the respective answer values for a query. See, Column 17, Line 30-53.

As per Claim 19:  Stevens in view of Rinzler and Marsh discloses the following limitations; 
Marsh discloses 19. (Currently amended) The apparatus of claim 17, wherein the reward is provided to a set of selected individual users with total deviation values below a threshold. See, Column 8, Line 15-45.

As per Claim 20:  Stevens in view of Rinzler and Marsh discloses the following limitations; 
20. (Currently amended) The apparatus of claim 17, wherein the apparatus further comprises a user interface configured to be operably coupled with the processor, and wherein the memory stores additional instructions which, when executed by the processor, cause the processor to:
Stevens discloses receive, via the user interface, a set of answer values from each of the plurality of selected individual users in response to a plurality of queries included in or regarding the item; See, [0030].
 calculate, for each query, a comparison value for the respective answer values received for each query from the plurality of selected individual users; See, Column 3, Line 18-30.
Marsh discloses determine, for each of the selected individual users, a total deviation value, wherein the total deviation value is a sum of the deviation values determined for each of the selected individual users for the plurality of queries; rank the plurality of selected individual users based on the respective total deviation values such that a lower ranking corresponds to a lower total deviation value; See, Column 3, Line 31 to Column 4, Line 23.
Marsh discloses cause a reward to be provided to at least one selected individual user. See, Column 3, Line 39-58.

Response to Arguments
The supplemental arguments submitted on 10/10/2021 regarding co-pending application 17/069837 were reviewed. Although concerning different claim limitations, Examiner agrees with the responses in the Examiner’s Answer to Appeal Brief filed on 9/24/2021.
The arguments regarding the claims at issue in this application filed on 6/18/2021 are as follows:
Applicant arguments regarding 35 USC 102 are moot in view of the 35 USC 103 rejection set forth above.
Applicant arguments regarding 35 USC 101:

Examiner respectfully asserts that the claimed steps do not define non-routine, unconventional activity that goes beyond generally linking the use of the judicial exception to a particular technical environment. One has to look no further than the Courts reasoning in Affinity Labs v. Amazon (Affinity Labs) and/or OIP Technologies, 788 F.3d at 1363, 115 USPQ2d.
In Affinity Labs it was held that using information known about a user to target communications, such as providing an advertisement to a user based on known demographics of a user, was an abstract idea. The current claims use demographics to poll users about advertising then perform a series of calculations to provide a reward. Affinity Labs explained the concept of delivering user-selected media content to portable devices is an abstract idea, and that “customizing information based on . . . information known about the user” is an abstract idea. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369 (Fed. Cir. 2015). The court in the Intellectual Ventures I case explained that tailoring of content based on information about the user—such as where the user lives or what time of day the user views the content—is an abstract idea that is as old as providing different newspaper inserts for different neighborhoods.
In OIP Technologies, Inc. v. Amazon.com, Inc., the court determined that the additional steps to "test prices and collect data based on the customer reactions" did not meaningfully limit the abstract idea of offer-based price optimization, because the steps were well-understood, routine, conventional data-gathering activities. 788 F.3d 1359, 1363-64, 115 USPQ2d 1090,  Similarly, the concept claimed in this application is presenting questions about advertisements to users and gathering responses based on the testing about how potential customers responded to the advertising, which are then used to calculate the thoughtfulness of the response and provide rewards.
Examiner respectfully asserts that the concepts claimed are abstract ideas related to feed-back incentives where the only relation to technology is the use of processor, user devices and interface as tools to implement the concept. The analysis under the Practical Application Test (Step 2A Prong 2) considers the additional elements, which are limitations other than those that describe the abstract idea, then considers the ordered combination of additional elements along with the abstract concept set forth in Step 2A Prong 1 to determine whether the claims are applying or using the judicial exception in some other meaningful.
The technical environment being claimed is a processor, user device and interfaces communicating over a network. Examiner respectfully asserts that the claims are employing basic computerized functions to execute the abstract idea over the communication network. Even when limiting the use of the idea to an environment, such as the internet, does not amount to a practical application or add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688